Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Response to Arguments
Claims 1-2 have been cancelled.
Claims 3-7 are newly added.
Claims 3-7 are presently pending.

Applicant’s arguments with respect to claims 3-7 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: ‘for one or more of multiple adaptation sets’ which is grammatically improper as the prepositional term ‘of’ does not make sense. It is unclear if the above limitation is intended to mean “one or more adaptation sets” or if the limitation is intended to recite that a singular or plurality of ‘multiple adaptation sets’ exist, which is in and of itself indefinite as it is unclear how the distinction of a single ‘multiple adaptation set’ differs from a plurality of ‘multiple adaptation sets’ as a single multiple of objects is itself a plurality of objects. For purposes of this Prosecution, the Examiner will presume the limitation intends to recite “one or more adaptation sets”. Appropriate correction is required. 
Claim 3 recites: ‘for one or more of multiple adaptation sets’ and then subsequently recites “in a case that the period include the multiple adaptation sets”. As the former limitation does not require a plurality of adaptation sets, per se, the antecedent use of “the multiple adaptation sets” becomes indefinite as BRI only a single adaptation set may exist. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi, et al. (US 2016/0057468 A1) (hereinafter Hirabayashi), in view of Kitazato (US 2018/0175955 A1) (of record, hereinafter Kitazato).

Regarding Claim 3, Hirabayashi discloses method for receiving a media presentation description associated with a program, [Figs. 1-2; 0047-54] the method comprising: 
receiving a period within the media presentation description; [Figs. 1-3, 5, 6A, 7A, 8A-B,; 0047-56, 0065, 0068: server transmits MPD that describes a given media content to a content reproduction device which utilizes the MPD to select and request particular versions of segments of the media presentation; 0049-52: media is encoded into a plurality of differently encoded segments comprising the same reproduction range of time; 0070-75: where Figs. 6A and 7A are exemplary MPDs that feature Periods that have at least one AdaptationSet] and 
for one or more of multiple adaptation sets, parsing each adaptation set among these whose role attributes are equal to predefined values, in a case that the period includes the multiple adaptation sets each with a MIME type equal to video/mp4. [Figs. 2, 6A, 7A, 8A-B; 0049-52: wherein MPD describes different segments that reflect different versions/encodings of a given time segment; 0070-75: where each AdaptationSet within a period may be describe a mimeType=”video/mp4”, and where each AdaptationSet has a Role attribute that indicates whether it is main content or alternative content for receipt by the content presentation device, and where the selected version is selected for retrieval and output; see also MPEP 2144.04(VI)(B)]
Hirabayashi fails to explicitly disclose for one or more of multiple adaptation sets, parsing a ratings element in each adaptation set among these whose role attributes are equal to predefined values, in a case that the period includes the multiple adaptation sets each with a MIME type equal to video/mp4. (Emphasis on the elements of the limitations not explicitly disclosed by Hirabayashi).
Kitazato, in analogous art, teaches for one or more of multiple adaptation sets, parsing a ratings element in each adaptation set among these whose role attributes are equal to predefined values, in a case that the period includes the multiple adaptation sets each with a MIME type equal to video/mp4. [Figs. 13-15; 0224-226, 0244, 0249, 0256: where adaptationSets may be associated with a content advisory descriptor]
[Kitazato – 0001, 0005-6, 0224-226, 0244, 0249, 0256]

Regarding Claim 4, Hirabayashi and Kitazato disclose all of the limitations of Claim 3 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Hirabayashi discloses wherein the role attributes are equal to the predefined values including that (i) a role value attribute is equal to main and (ii) a role scheme identifier attribute is equal to a predefined value. [Figs. 2, 6A, 7A, 8A-B; 0070-75: where AdaptationSet has attribute <Role schemeIdUri=”urn:mpeg:dash:role:2011” value=”main”/>]

Regarding Claim 5, Hirabayashi and Kitazato disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Hirabayashi discloses wherein the predefined value of the role scheme identifier attribute is equal to urn:mpeg:dash:role:2011. [Figs. 2, 6A, 7A, 8A-B; 0070-75: where AdaptationSet has attribute <Role schemeIdUri=”urn:mpeg:dash:role:2011” value=”main”/>]

Regarding Claim 6, Claim 6 recites a method for signaling a media presentation description associated with a program, where the method recites essentially identical limitations as Claim 3 above. As such Claim 6 is rejected similarly as Claim 3, mutatis mutandis.

Regarding Claim 7, Claim 7 recites a receiver that performs the method of Claim 3 above. As such Claim 7 is rejected similarly as Claim 3, mutatis mutandis. (where Hirabayashi [Fig. 5], [0057],[0099-102] disclose that the reproduction device may comprise various processing devices comprising instructions executed by some CPU).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421